Order entered December 3, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01317-CV

                    THE ESTATE OF MAX D. HOPPER, DECEASED

                         On Appeal from the Probate Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. PR-11-03238-1

                                         ORDER
       Before the Court is court reporter Jackie Galindo’s November 28, 2018 request for a

ninety-day extension of time to file the record. We GRANT the request to the extent we

ORDER the record be filed no later than December 31, 2018. See TEX. R. APP. P. 35.3(c).




                                                    /s/   DAVID EVANS
                                                          JUSTICE